Case: 5:20-mc-00028-JG Doc #: 5 Filed: 04/27/20 1 of 12. PageID #: 140


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
PLAIN LOCAL SCHOOL DISTRICT                                      :
BOARD OF EDUCATION, et al.,                                      :   Case No. 5:20-mc-00028
                                                                 :
                      Plaintiffs,                                :
                                                                 :
vs.                                                              :
                                                                 :   OPINION & ORDER
MIKE DEWINE, et al.,                                             :   [Resolving Doc. 1]
                                                                 :
                      Defendants.                                :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          On February 7, 2020, Plain Local School District served a subpoena on non-party

Caryn Peterson in the above captioned Southern District of Ohio case. 1 The subpoena’s

district of compliance is the Northern District of Ohio. 2

          Peterson now moves this Court to quash the subpoena. 3 Peterson argues that the

subpoena: (1) is unduly burdensome; (2) seeks privileged information; and (3) seeks

irrelevant information, including the valuation of Peterson’s property. Plaintiffs opposed; 4

Movant Peterson replied. 5

          Peterson’s motion to quash largely fails. The subpoena is not unduly burdensome;

does not require the disclosure of privileged information; and mostly seeks relevant

information. The valuation of Peterson’s home, however, is not sufficiently relevant.

Therefore, the Court GRANTS IN PART and DENIES IN PART Peterson’s motion to quash.




1
  Doc. 1-2.
2
  As the Northern District of Ohio is the district of compliance, Peterson’s motion to quash is properly before
this Court. See Fed. R. Civ. P. 45(c)(2)(A).
3
  Doc. 1.
4
  Doc. 3.
5
  Doc. 4.
Case: 5:20-mc-00028-JG Doc #: 5 Filed: 04/27/20 2 of 12. PageID #: 141
Case No. 5:20-mc-00028
Gwin, J.

           I.    Background

        In the underlying case, 6 Plaintiffs seek, inter alia, declaratory judgment that Ohio

Revised Code § 3311.242 (the “Fast-Track Transfer Statute”) and the transfer petitions filed

under the Fast-Track Transfer Statute violate the Fourteenth Amendment to the U.S.

Constitution. 7 The Fast-Track Transfer Statute requires school districts to transfer territory if

ten percent of the territory’s electors sign a petition requesting such a transfer and a simple

majority of the territory’s electors approve the transfer. 8

        The Fast-Track Transfer Statute’s process stands in stark contrast to the general

school district territory transfer process set forth in Ohio Revised Code §§ 3311.06,

3311.24 and Ohio Administrative Code § 3301-89 (collectively the “General Transfer

Statute”). 9 Under the General Transfer Statute, an independent hearing officer determines

whether proposed transfers are in the best interest of affected pupils by considering factors

including whether the proposed transfer will cause, preserve, or increase racial isolation. 10

        Plaintiffs allege that the village of Hills & Dales, a community within the Plain Local

School District, initially petitioned for a territory transfer under the General Transfer

Statute. 11 The Ohio State Board of Education denied the petition because it lacked a

rational basis, it would detrimentally affect Plain Local Schools’ programs and operations,

and it would increase racial and socioeconomic disparities. 12




6
  This matter relates to a case pending before the Southern District of Ohio (Case No. 2:19-cv-05086).
7
  Doc. 1-1 at 29.
8
  Id. at 5-7, 18.
9
  Id. at 5-7.
10
   Id. at 6.
11
   Doc. 1-1 at 8, 13.
12
   Id. at 8, 13-14.
                                                     -2-
Case: 5:20-mc-00028-JG Doc #: 5 Filed: 04/27/20 3 of 12. PageID #: 142
Case No. 5:20-mc-00028
Gwin, J.

           Hills & Dales allegedly then lobbied the Ohio Legislature to create the Fast-Track

Transfer Statute. 13 After the creation of the Fast-Track Transfer Statute, Hills & Dales

petitioned for the same area to be transferred, this time using the Fast-Track Transfer

Statute’s procedures. 14

           Plaintiffs, including Plain Local School District and four of its students, then filed

suit against the village of Hills & Dales and various other Defendants. 15

           Plaintiffs issued interrogatories to Defendant Hills & Dales. 16 Plaintiffs asked for,

inter alia, the names of persons “with information that is relevant or relates to the

Lawsuit.” 17 Defendant Hills & Dales identified a series of persons, including Caryn

Peterson. 18

           According to Plaintiffs, Caryn Peterson is a resident of Hills & Dales who was a

Relator in a mandamus action filed against Plain Local School District in the Supreme

Court of Ohio. 19 The mandamus action sought to compel Plain Local School District to

forward Hills & Dales’s petition to transfer to another school district to the Stark County

Board of Elections. 20

           Plaintiffs issued a subpoena duces tecum to Caryn Peterson, demanding that

Peterson produce documents related to the creation of the Fast-Track Transfer Statute, the




13
     Id. at 11, 14-15.
14
     Id. at 8-9, 17.
15
   Doc. 1-1.
16
   See Doc. 3-2.
17
   Id. at 5.
18
     Id.
19
   Doc. 3 at 5.
20
   Id. at 5.
                                                   -3-
Case: 5:20-mc-00028-JG Doc #: 5 Filed: 04/27/20 4 of 12. PageID #: 143
Case No. 5:20-mc-00028
Gwin, J.

Village of Hills & Dales’s transfer petitions, and the valuation of her Hills & Dales

property. 21

        Peterson now moves to quash the subpoena. 22

           II.      Discussion

        Before reaching the merits of Peterson’s motion to quash, the Court must address

Plaintiffs’ procedural arguments.

                    A. Procedural Issues

        Plaintiffs argue that the Court should not hear Peterson’s motion because Peterson

failed to comply with Federal Rule of Civil Procedure 4(c)(1) and Local Rule 37.1. 23

Plaintiffs’ arguments fail.

        Federal Rule of Civil Procedure 4(c)(1) provides that “[a] summons must be served

with a copy of the complaint.” Plaintiffs argue, without support, that Rule 4(c)(1) requires

that a summons be served whenever a new case is begun. 24 Because the motion to quash

began a new case in this Court, Plaintiffs assert that Peterson was required to serve them

with a summons. 25 Plaintiffs say that because they were not served with a summons, the

Court does not have personal jurisdiction over them. 26

        The Court disagrees. Rule 4(c)(1) requires a summons be served upon the filing of a

complaint, not any document which begins a case. The motion to quash is not a




21
   Doc. 1-2.
22
   Doc. 1.
23
   Doc. 3 at 7-9.
24
   Id. at 7.
25
   Id. at 7-8.
26
   Id. at 8.
                                              -4-
Case: 5:20-mc-00028-JG Doc #: 5 Filed: 04/27/20 5 of 12. PageID #: 144
Case No. 5:20-mc-00028
Gwin, J.

complaint; it is a written motion. As such, its service requirements are controlled by Rule 5

and have been satisfied here.

           Thus, Peterson was not required to serve Plaintiffs with a summons, and the Court

has personal jurisdiction over Plaintiffs.

           Plaintiffs’ argument regarding Local Rule 37.1 also fails. Local Rule 37.1 requires

that before a discovery dispute is referred to a judicial officer, “the party seeking the

disputed discovery” must certify to the court that they made sincere, good faith efforts to

resolve the dispute. 27 Plaintiffs assert that Movant Peterson cannot make this certification

because she did not attempt to resolve this discovery dispute before filing the motion. 28 In

response, Peterson argues that Local Rule 37.1 does not apply because she is not a “party

seeking the disputed discovery.” 29

           Movant Peterson is right. Local Rule 37.1 does not apply to non-parties seeking to

quash subpoenas. As Peterson observes, the Rule provides that, “Discovery disputes shall

be referred to a Judicial Officer only after counsel for the party seeking the disputed

discovery has made, and certified to the Court the making of, sincere, good faith efforts to

resolve such disputes.” 30

           A non-party seeking to quash a subpoena is plainly “not a party seeking . . .

disputed discovery.” 31

           This conclusion is supported by the Rule’s informal dispute resolution procedure.

The Rule provides that, before a formal discovery dispute motion is filed, “the Judicial


27
   Loc. R. 37.1(a)(1).
28
   Doc. 3 at 8-9.
29
   Doc. 4 at 1-2.
30
   Loc. R. 37.1(a)(1) (emphasis added).
31
     Id.
                                                 -5-
Case: 5:20-mc-00028-JG Doc #: 5 Filed: 04/27/20 6 of 12. PageID #: 145
Case No. 5:20-mc-00028
Gwin, J.

Officer” may facilitate the informal resolution of the dispute. 32 For example, “The Judicial

Officer may attempt to resolve the discovery dispute by telephone conference.” 33

           In the instant situation, where the subpoena’s district of compliance is different from

the district of the lawsuit, there is no “Judicial Officer” assigned to the case. Accordingly, if

Movant Peterson would have attempted to comply with Local Rule 37.1 before filing her

motion, there would have been no Judicial Officer to assist.

           Finally, the Court has found at least one case in which the Court decided non-

parties’ motions to quash on the merits despite the non-parties’ alleged non-compliance

with Local Rule 37.1. 34

           Despite the apparent inapplicability of Local Rule 37.1, Plaintiffs point out that this

Court has applied Local Rule 37.1 to non-parties in at least one case. 35 A review of this

decision, however, shows that the Court assumed Local Rule 37.1 applied to non-parties

without any reasoning or analysis of the Rule.

           Because Local Rule 37.1 does not apply to non-parties, the Court will not summarily

dismiss Peterson’s motion to quash for her failure to comply with Local Rule 37.1. The

Court will reach the substance of the motion.

                    B. Substantive Issues



32
     Loc. R. 37.1.
33
     Loc. R. 37.1(a)(2).
34
   Kauffman v. Medina Cty. Clerk of Courts, No. 1:13-CV-01261, 2014 WL 1051026, at *1 (N.D. Ohio Mar.
14, 2014) (deciding non-party movants’ motions to quash on the merits despite movants’ apparent non-
compliance with Local Rule 37.1).
35
   Hopp v. Arthur J. Gallagher & Co., No. 1:18-cv-507, 2019 U.S. Dist. LEXIS 1780, at *4 (N.D. Ohio Jan. 4,
2019) (declining to summarily dismiss a motion to quash under Local Rule 37.1 where the parties engaged in
an “arguably half-hearted” attempt to resolve the discovery dispute). In a recent opinion arising out of the same
underlying Southern District case, the Court relied on Hopp to opine that Local Rule 37.1 applies to non-
parties. See Plain Local Sch. Dist. Bd. of Educ. v. DeWine, No. 5:20MC30, 2020 WL 1288826, at *2 (N.D.
Ohio Mar. 18, 2020). This decision relied only on Hopp and did not analyze Local Rule 37.1.
                                                       -6-
Case: 5:20-mc-00028-JG Doc #: 5 Filed: 04/27/20 7 of 12. PageID #: 146
Case No. 5:20-mc-00028
Gwin, J.

           Federal Rule of Civil Procedure 26 grants parties the right to “obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense.” 36

While relevancy is broad, “district courts have discretion to limit the scope of discovery

[when] the information sought is overly broad or would prove unduly burdensome to

produce.” 37

           Federal Rule of Civil Procedure 45 permits a party to issue a subpoena commanding

a non-party to produce documents. 38 A district court must quash a subpoena that “requires

disclosure of privilege or other protected matter[s] . . . or subjects a person to undue

burden.” 39 The movant has the burden of persuasion. 40

           Peterson argues that her motion to quash should be granted because the subpoena:

(1) is unduly burdensome; (2) seeks privileged information; and (3) seeks irrelevant

information.

                             1. Unduly Burdensome

           Movant Peterson fails to persuade the Court that the subpoena is unduly

burdensome.

           Movant argues that as a non-party, she “should not be burdened with the annoyance

and expense of producing documents obtainable from parties in the litigation.” 41 Movant

observes that "Defendants are public entities with record retention policies and [are]

subject to public record requests.”42 Movant says she “is unaware of anything that suggests


36
     Fed. R. Civ. P. 26(b)(1).
37
     Surles ex rel. Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007) (citing Fed. R. Civ. P.
26(b)(2)).
38
   Fed. R. Civ. P. 45(a)(1)(A)(iii).
39
   Fed. R. Civ. P. 45(d)(3)(a)(iii)-(iv).
40
   Hopp, 2019 U.S. Dist. LEXIS 1780 at *4.
41
   Doc. 1 at 5.
42
   Id. at 6.
                                                       -7-
Case: 5:20-mc-00028-JG Doc #: 5 Filed: 04/27/20 8 of 12. PageID #: 147
Case No. 5:20-mc-00028
Gwin, J.

that Plaintiffs’ were unable to obtain discoverable . . . documents from any of the

Defendants.” 43

           As Plaintiffs assert, Movant Peterson has failed to explain how producing these

documents would be burdensome to her. 44 Movant also fails to allege with any degree of

specificity which of the requested documents are in the possession of parties. 45 Movant’s

bare assertions are insufficient to satisfy her burden of persuasion.

           This conclusion is reinforced with the fact that Movant Peterson is not a random

third party. Rather, Movant, a resident of Hills & Dales, was a Relator in a mandamus

action filed against Plain Local Schools in the Supreme Court of Ohio that sought to

compel Plain Local Schools to forward Hills & Dales’s petition to transfer to another school

district to the Stark County Board of Elections. 46 Moreover, Defendant Hills & Dales

specifically named Peterson as having relevant information. 47 Thus, Movant has failed to

persuade the Court that the subpoenas are unduly burdensome.

                         2. Privileged Information

           Movant Peterson also fails to persuade the Court that the subpoena should be

quashed to protect her privileged information.

           Movant asks the Court to quash the subpoena because the subpoena requests

information protected by the attorney-client and marital communication privileges. 48

Movants does not explain why the subpoena should be quashed in its entirety to protect an


43
     Id.
44
     Doc. 3 at 11-13.
45
   See In re Heparin Prod. Liab. Litig., 273 F.R.D. 399, 410-11 (N.D. Ohio 2011) (“A responding party must
show specifically how each discovery request is burdensome and oppressive by submitting affidavits or
offering evidence revealing the nature of the burden.”) (internal citations omitted).
46
   Doc. 3 at 5.
47
   Doc. 3-2 at 4-5.
48
   Doc. 1 at 7-9.
                                                    -8-
Case: 5:20-mc-00028-JG Doc #: 5 Filed: 04/27/20 9 of 12. PageID #: 148
Case No. 5:20-mc-00028
Gwin, J.

undisclosed number of privileged documents. Presumably, Movant does not allege that

every requested document is privileged.

         Movant’s argument is undermined by the very subpoena she seeks to quash. The

subpoena does not demand that Movant produce privileged documents. Rather, the

subpoena quotes Federal Rule of Civil Procedure 45(e)(2), which provides that a privilege

log should be created for the documents withheld as privileged. 49 Because arguably

privileged documents must be identified, any privilege issue can be later determined. The

Court cautions that the privilege log needs to specifically describe any materials claimed to

be privileged. For documents claimed attorney-client privileged, the Movant should

describe when the representation began and ended. There is no need to quash the

subpoena.

                           3. Irrelevant Information

         As explained above, parties have the right to obtain discovery regarding information

relevant to any party’s claim or defense. 50 The Court finds that the subpoena mostly

requests relevant information.

         Movant Peterson first argues that the subpoena requests irrelevant information

because Plaintiffs’ Equal Protection claim relies on a disparate impact theory, rather than a

discriminatory intent theory. 51 As to this point, the Court declines to narrowly construe a

complaint assigned to a judge in the Southern District of Ohio. A review of the complaint

reveals that Plaintiffs allege that “R.C. § 3311.242 [and] the 2019 Hills & Dales Request . . .




49
   See Doc. 1-2 at 3.
50
   Fed. R. Civ. P. 26(b)(1).
51
   Doc. 1 at 6-7.
                                                  -9-
Case: 5:20-mc-00028-JG Doc #: 5 Filed: 04/27/20 10 of 12. PageID #: 149
 Case No. 5:20-mc-00028
 Gwin, J.

 were motivated, at least in part, by a discriminatory intent . . . .” 52 This allegation is

 sufficient for the Court to find that Plaintiffs raise a discriminatory intent claim.

            Second, Movant Peterson argues that the requested documents are not relevant

 because the communications of private citizens are not considered when determining the

 constitutionality of a statute. 53

            Movant is wrong. The Supreme Court has explained that courts may consider (1)

 the impact of the challenged actions; (2) the historical background or sequence of events

 leading up to the action; and (3) the legislative history of the action when determining

 whether discriminatory intent existed in an Equal Protection Clause case. 54

            Plaintiffs’ subpoenas seek information concerning the background and sequence of

 events leading up to the creation of Ohio Revised Code § 3311.242 and the transfer

 petitions. Under Supreme Court precedent, these requests are relevant to Plaintiffs’

 discriminatory intent claim.

            Furthermore, Defendants in the underlying case appear to agree that the requested

 information is relevant. When asked in interrogatories to identify persons with relevant

 information, Defendants named Movant Peterson. 55

            Finally, Movant Peterson argues that subpoena request number 13—which seeks the

 valuation of her property within Hills & Dales—is not relevant to the underlying case. 56

 She says that “[a]ny private or informal valuation of Movant’s home value does not make




 52
      Doc. 1-1 at 24-25.
 53
      Doc. 1 at 7.
 54
   Village of Arlington Heights v. Metro Hous. Dev. Corp., 429 U.S. 252, 267 (1977); see also Plain Local
 Sch. Dist. Bd. of Educ. v. DeWine, No. 5:20MC30, 2020 WL 1288826, at *3 (N.D. Ohio Mar. 18, 2020).
 55
      Doc. 3-2 at 4-5.
 56
      Doc. 1 at 9.
                                                     -10-
Case: 5:20-mc-00028-JG Doc #: 5 Filed: 04/27/20 11 of 12. PageID #: 150
 Case No. 5:20-mc-00028
 Gwin, J.

 any fact which Respondents are required to prove in the Southern District case more (or

 less) likely and is, therefore, irrelevant.” 57

            Plaintiffs respond that Peterson’s socio-economic status is “probative of the reason(s)

 why Hills & Dales urged the state legislature to pass the Fast-Track Statute in the first

 place.” 58

            The Court agrees with Movant. Though the scope of discoverable information

 under Rule 26(b)(1) is broad, 59 the valuation of Movant’s personal property has little

 relevance to the constitutionality of Ohio Revised Code § 3311.242 and the transfer

 petitions. And to the extent the valuation information is relevant, general valuation

 information is available in the public domain. 60

            In sum, the Court finds that the subpoena requests mostly relevant information that

 would not be unduly burdensome for Movant to produce. To the extent the subpoena

 seeks privileged information, Movant may withhold it and document the reasons for its

 withholding in a privilege log under Federal Rule of Civil Procedure 45(e)(2). The home

 valuation information is only marginally relevant to the underlying case and need not be

 produced.

                      C. Sanctions

            Movant Peterson requests that the Court sanction Plaintiffs under Federal Rule of

 Procedure 45 for failing to take “reasonable steps to avoid imposing undue burden or

 expense” on Peterson. 61 Movant fails to elaborate on this request, but the Court infers that


 57
      Doc. 4 at 7.
 58
      Doc. 3 at 15.
 59
      Lewis v. ACB Business Services, Inc., 135 F.3d 389, 402 (6th Cir. 1998).
 60
      See Doc. 1 at 9.
 61
      Doc. 1 at 10 (quoting Fed. R. Civ. P. 45).
                                                        -11-
Case: 5:20-mc-00028-JG Doc #: 5 Filed: 04/27/20 12 of 12. PageID #: 151
 Case No. 5:20-mc-00028
 Gwin, J.

 Movant relies on her argument that much of the sought information was publicly available

 or in the possession of the parties.

         The Court rejects Movant’s request for sanctions. As the foregoing analysis

 demonstrates, most of the information the subpoena seeks is relevant, and Movant fails to

 explain which information is already in the possession of defendants.

          III.   Conclusion

         For the reasons stated above, Movant has met her burden of persuading the Court

 that the subpoena should be quashed as to request number 13—which seeks the valuation

 of her property within Hills & Dales. Movant has failed to meet her burden as to the other

 requests. Accordingly, Movant’s motion to quash is GRANTED IN PART and DENIED IN

 PART.

         IT IS SO ORDERED.


 Dated: April 27, 2020                           s/       James S. Gwin
                                                 JAMES S. GWIN
                                                 UNITED STATES DISTRICT JUDGE




                                             -12-
